Name: Commission Regulation (EEC) No 526/88 of 25 February 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/48 Official Journal of the European Communities 27. 2. 88 COMMISSION REGULATION (EEC) No 526/88 of 25 February 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of prqducts to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3875/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 978 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 27. 2. 88 Official Journal of the European Communities No L 53/49 ANNEX I LOT A 1 . Operation No ('): 21 /88 Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient f) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, Case Postale 372  CH-1211 , Geneve 19, Telex 22555 LPCS CH 4. Representative of the recipeint (3) : Mauritius Red Cross Society, St. Therese Street, Curepipe, Telex YBRAT IW 4258 for Mauritius Red Cross (IW means Port-Louis) 5. Place or country of destination : Mauritius 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (*) : see Official Journal of the European Communities No C 216, 14 August 1987, page 4 (I.1.B.1 to I.1.B3) 8. Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms in 20-foot containers (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.i;B.4) Supplementary markings on the packaging : 'ACTION No 21 /88 / a ted cross of 15 x 15 CM / VIT.SMP. / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES and OfficialJournal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization ? Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply (l0): free at port of landing  landed 13. Port of shipments  14. Port of landing specified by the recipient :  15. Port of landing : Port-Louis 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 March to 15 April 1988 18. Deadline for the supply : 26 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 14 March 1 988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 9 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 29 January 1988 fixed in Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988) No L 53/50 Official Journal of the European Communities 27. 2. 88 LOT B 1 . Operation No ('): 13/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient 0 : Ligye des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Case postale 276, CH-1211 GenÃ ¨ve 19, Telex 22555 LRCS CH 4. Representative of the recipient (3) : DÃ ©lÃ ©gation de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Gao-Ville, Mali 5 . Place or country of destination : Mali 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B3) 8 . Total quantity : 35 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms in 20-foot containers (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4) Supplementary markings on the packaging : 'ACTION No 13/88 / a red cross of 15 x 15 cm / VITAMINIZED POWDERED MILK / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply ( l#): free at destination  Gao-Ville 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  i 16. Address of the warehouse and, if appropriate, port of landing : Croix-Rouge, Gao-Ville, Mali 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 March to 15 April 1988 18 . Deadline for the supply : 24 June 1988 ( 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 . (c) deadline for the supply : 8 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988) 27. 2. 88 Official Journal of the European Communities No L 53/51 LU1 1 . Operation No ('): 971 /87  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Burundi 4. Consignee (3) : Laiterie Centrale de Bujumbura, B.P. 979, Bujumbura, Tel. : 4806, 6146 5. Place or country of destination : Burundi 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216, 14 August 1987, page 3 (1.1 j\) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms (OJ No C 216, 14. 8. 1987, p. 3, I.1J\) Supplementary markings on the packaging : ' 'ACTION No 971 /87 / DON DE LA COMMUNAUTfi fiCONOMIQUE EUROPfiENNE AU BURUNDI* (OJ No C 216, 14. 8 . 1987, p. 3, I.1A) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender. 12. Stage of supply : free at destination  Bujumbura 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 to 15 April 1988 18 . Deadline for the supply : 26 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 9 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22 037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 29 January 1988 fixed bv Regulation (EEC) No 238/88 (Ol No L 24, 29. 1 . 1988) No L 53/52 Official Journal of the European Communities 27. 2. 88 LOT D 1 . Operation No ('): 54/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome, Telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103, 16 April 1987 5. Place or country of destination : Ghana 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 (8) : see Official Journal of the European Communi ­ ties No C 216, 14 August 1987, page 4 (I.l.B.l to . 1.1 .B3) 8 . Total quantity : 207 tonnes (D 1 : 103 tonnes ; D 2 : 104 tonnes) 9. Number of lots : one 10 . Packaging and marking : 25 kilograms (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, 1.1 .B.4) Supplementary markings on the packaging : see Annex II and OJ No C 216, 14. 8 . 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of Vitamins must be carried out after the award of the tender. 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 4 to 19 April 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 April to 3 May 1988 (c) deadline for the supply :  22. Amount pf the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988) 27. 2. 88 Official Journal of the European , Communities No L 53/53 LOT E 1 . Operation No ('): 55-58/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome, Telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103, 16 April 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods (2) (*) f) (') : see Official Journal of the European Communi ­ ties No C 216, 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8. Total quantity : 416 tonnes (E 1 : 49 tonnes ; E 2 : 37 tonnes ; E 3 : 30 tonnes ; E 4 : 300 tonnes) 9 . Number of lots : one 10. Packaging and marking : 25 kilograms (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4) Supplementary markings on the packaging : see Annex II and OJ No C 216, 14. 8 . 1987 page 6 (I.1.B.5) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : E 1 , E 2 and E 3 : 8 to 23 April 1988 ; E 4 : 1 to 30 May 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^: 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment : E 1 , E 2 and E 3 : 23 April to 9 May 1988 ; E4 : 1 to 30 May 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. .Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*): refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) f Official Journal of the European CommunitiesNo L 53/54 27. 2. 88 LOT F 1 . Operation No ('): 16/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient (*) : Ligue des societes de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19, Tlx 22555 LRCS CH 4. Representative of the recipient (3) : Burma Red Cross Society, Red Cross Building, 42, Strand Rd. Rangoon  Telex 21216 BRCROS BM 5. Place or country of destination : Burma 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods 0 : see Official Journal of the European Communities No C 216, 14 August 1987, page 4 (I.l.B.l . to I.1.B.3) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms in 20-foot containers (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4) Supplementary markings on the packaging : 'ACTION No 16/88 / a red cross 15 x 15 cm / VIT.SMP / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' and OJ No C 216, 14. 8 . 1987, page 6, (I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. - 12. Stage of supply (l0): free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Rangoon 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 March to 15 April 1988 18 . Deadline for the supply : 26 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 9 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount; of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, tÃ ©lex AGREC 22037 B. 25. Refund payable on request by the successful tenderer Q : refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) 27. 2. 88 Official Journal of the European Communities No L 53/55 LOT G 1 . Operation No ('): 1085/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome Telex 626675 WFP I 4. Representative of die recipient (3) : see Official Journal of the European Communities No C 103, 16 April 1987 5. Place or country of destination : Cuba 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods OOOO : see OJ No C 216, 14 August 1987, page 3 (1.1A) 8 . Total quantity : 2 000 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms (OJ No C 216, 14. 8 . 1987, p. 3, 1.1 .A) Supplementary markings on the packaging : ¢ACCION N0 1085/87 / CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HAVANA / ORIGIN : .' and OJ No C 216, 14. 8 . 1987, page 3 (I.1.A) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender. 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 to 31 May 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment : 24 May to 15 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/56 Official Journal of the European Communities 27. 2. 88 LOT H 1 . Operation No ('): 23/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient (') : Ligue des Societes de la Croix-Rouge et du Croissant-Rouge  Service Logistique  Case postale 372, CH-1211 Geneve 19, Telex 22555 LRCS CH 4. Representative of the recipient (3) : Croix-Rouge senegalaise, Bd. F. Roosevelt, BP 299, Dakar, Senegal, Telex : 3206 CSR/SG 5. Place or country of destination : Senegal 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging andv marking : 25 kilograms in 20-foot containers (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4) Supplementary markings on the packaging : 'ACTION No 23/88 / a red cross of 15 x 15 cm / VIT. SMP / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' and OJ No C 216 of 14 August 1987, p. 6, I.1.B.5 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply (10): free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Dakar 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at die port of shipment stage : 31 March to 15 April 1988 18 . Deadline for the supply : 26 May 1988 ' 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 9 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*): Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 . 1 . 1988) 27. 2. 88 Official Journal of the European Communities No L 53/57 LOT I 1 . Operation No ('): 5/88  Commission Decision of 15 October 1987 2. Programme : 1987 3. Recipient : Sudan Food Aid National Administration (FANA), Ministry of Finance and Economic Plan ­ ning, PO Box 735, Khartoum, Telex 324, Telegraphic Address : MAONAT 4. Representative of the recipient (3) : Ambassade de la Republique du Soudan, 124, Av. F, Roosevelt, B-1050 Bruxelles, Tel . 647 94 94 5. Place or country of destination : Sudan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 0 : see OfficialJournal of the European Communi ­ ties No C 216, 14 August 1987, page 4 (I.1.B.1 to 1.1 .B.3) 8. Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4) Supplementary markings on the packaging : 'ACTION No 5/88 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN' and OJ No C 216, 14. 8 . 1987, p. 6, I.1.B.5 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder dnd the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 April 1988 18. Deadline for the supply : 14 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 14 March 1988, 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 April to 5 May 1988 (c) deadline for the supply : 30 May 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988) No L 53/58 Official Journal of the European Communities 27. 2. 88 LOT K 1 . Operation Nos ('): 59 to 61 /88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Roma, Telex 626675 WFP I 4. Consignee (3) : see Official Journal of the European Communities No C 103, 16 April 1987 5. Place or country of destination : Kl : Madagascar ; K2 : Morocco ; K3 : China 6. Product to be mobilized : K 1 and K 2 skimmed-milk powder ; K 3 : skimmed-milk powder, low temperature process ('^ 7. Characteristics and quality of the goods (2) (*) 0 (8) : see OJ No C 216, 14. 8 . 1987, page 3 (1.1 A) /' 8 . Total quantity : 2 470 tonnes (Kl : 450 tonnes ; K2 : 1 150 tones ; K3 : 870 tonnes). 9. Number of lots : one 10. Packaging and marking : 25 kilograms (OJ No C 216, 14. 8 . 1987, p. 3, I.1A) Supplementary markings on the packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 3, 1.1 A 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried ,out after the award of the tender 12. Stage of supply ("): free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : K 1 : 31 March to 15 April 1988 K 2 and K3 : 9 to 31 March 1988 18 . Deadline for the supply :  'v 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment : Kl : 15 to 30 April 1988 K2 and K3 : 24 May to 15 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22 037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 . 1 . 1988) 27. 2. 88 Official Journal of the European Communities No L 53/59 LOT L 1 . Operation No (') : 6/88  Commission Decision of 15 October 1987 ( 2. Programme : 1987 3. Recipient : Sudan Food Aid National Administration (FANA), Ministry of Finance and Economic Plan ­ ning, PO Box 735, Khartoum, Telex 324, Telegraphic Address : MAONAT 4. Representative of the recipient (3) : Ambassade de la Republique du Soudan, 124, Ave. F. Roosevelt, B-1050 Bruxelles, Tel . 647 94 94 5. Place or country of destination : Sudan 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) F) (') : see Official Journal of the European Communi ­ ties No C 216, 14 August 1987, p. 3, I.1.A 8. Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and (OJ No C 216, 14. 8 . 1987, p. 3, I.1A) Supplementary markings on the packaging : 'ACTION No 6/88 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN' and OJ No C 216, 14. 8 . 1987, p. 3, 1.1A 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is . awarded at the port of shipment stage : 5 to 20 April 1988 18. Deadline for the supply : 14 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 April to 5 May 1988 (c) deadline for the supply : 30 May 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, bitiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29. 1 . 1988) No L 53/60 Official Journal of the European Communities 27. 2. 88 Notes (') The operation number is to be quoted in all correspondence. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in - Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O The sucessful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certifi ­ cate. 0 Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk^oming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. 0 The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . O The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (10) In the case of goods delivered at the port of loading the supplier shall be responsible for delivery of the containers to the terminal at the port of destination and shall meet all handling costs (THC) but shall not be responsible for removal of the goods from the containers. (") K3 on strong export quality pallets suitable for multiple handling during ocean transport. (12) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I of Regu ­ lation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used Instead of the international standard FIL 49 : 1970 27. 2. 88 Official Journal of the European Communities No L 53/61 ANEXO II  BILAG II  ANHÃ M7 II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © total du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem D 207 103 WFP Ghana Action No 54/88 / Ghana / 0225802 / Action of the World Food Programme / Tema 104 WFP Ghana Action No 54/88 / Ghana / 0225802 / Action of the World Food Programme / Takoradi E 416 49 WFP Djibouti Action No 55/88 / Djibouti / 0261100 / Action of the World Food Programme / Djibouti 37 WFP Guinea Bissau Action No 56/88 / Guinea Bissau / 0225403 / Action of the World Food Programme / Bissau 30 WFP Guinea Bissau Action No 57/88 / Guinea Bissau / 0244203 / Action of the World Food Programme / Bissau 300 WFP Gambia Action No 58/88 / Gambia / 0062504 / Action of the World Food Programme / Banjul K 450 WFP Madagascar Action n ° 59/88 / Madagascar / 0270100 / Action du Programme alimentaire mondial / Toamasina 2 470 1 150 WFP Maroc Action n ° 60/88 / Maroc / 0259201 / Action du Programme alimentaire mondial / Casablanca 870 WFP China Action No 61 /88 / China / 0264700 / Action of the World Food Programme / Xingang